DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1, 3-5, 10, 11, 14, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Ohyama et al. (US 2014/0042409, “Ohyama”) in view of Ishii et al. (WO 2016114347 A1, “Ishii”), do not disclose or suggest: 
	An organic EL image display device comprising: a light emitting element substrate; and a circularly polarizing plate, wherein the light emitting element substrate includes a reflecting layer and an organic electroluminescent layer group arranged in a matrix form on the reflecting layer, the reflecting layer, the organic electroluminescent layer group, and the circularly polarizing plate are arranged in this order, a polarization separation layer is provided between the organic electroluminescent layer group and the circularly polarizing plate, the polarization separation layer includes polarization separation sites arranged in a matrix form corresponding to the organic electroluminescent layer group, the polarization separation site reflects light of one polarization state and transmits light of the other polarization state in light emitted from the corresponding organic electroluminescent layer, the polarization separation layer is divided by a visible light transmission region to form the polarization separation sites, and a wavelength range of the reflection at the polarization separation site is wider than a wavelength range of the light emission, the half-width of the transmission spectrum of the polarization separation site is specified to be 70 to 130 nm, the organic electroluminescent layer group includes an organic electroluminescent layer for red light emission, an organic electroluminescent layer for green light emission, and an organic electroluminescent layer for blue light emission, the polarization separation layer includes a cholesteric liquid crystal layer having a center wavelength of selective reflection in a red light wavelength range, a cholesteric liquid crystal layer having a center wavelength of selective reflection in a green light wavelength range, and a cholesteric liquid crystal layer having a center wavelength of selective reflection in a blue light wavelength range, the polarization separation site includes a layer formed by immobilizing a cholesteric liquid crystalline phase, the layer formed by immobilizing the cholesteric liquid crystalline phase is a layer formed by curing a liquid crystal composition including a liquid crystal compound, the liquid crystal composition includes a liquid crystal compound having two or more reactive groups having different polymerization conditions in the same molecule, and the liquid crystal composition further includes a liquid crystal compound having two or more reactive groups having the same polymerization condition in the same molecule.
The closest prior art of record, Ohyama, teaches an electroluminescent display device (Fig. 1, [0039]) having a light emitting substrate including an organic EL layer (e.g., Fig. 1, layer 9, [0039], [0040]) on a reflecting layer (see, e.g., Figs. 1 and 2, layer 10, [0039]). Ohyama further teaches a circular polarizing plate (see Fig. 1, layers 11, [0039]) and a selectively reflecting layer between the polarizing plate and the organic electroluminescent layer (see layer 6, [0039] – [0042], Figs. 1 and 6; wherein this selectively reflective layer corresponds to a polarization separation layer and may function to reflect light of one polarization state and transmit light of another polarization state, [0041], [0042]). Ohyama teaches that the layers may be arranged in a matrix pattern (i.e., may be included in pixels, e.g., [0038]) and that the selectively reflecting layer may be arranged in a matrix (e.g., Fig. 5, layer 6; such separate components may be considered to be “divided”). Ohyama further teaches that the emission layers may emit light in different wavelengths (i.e., red, blue, and green colors, [0011]) and the selectively reflecting layers may be adjusted so as to reflect light of certain wavelength ranges including wavelengths of light outside the range emitted by the EL device (e.g., [0013], [0041], [0042], [0050], [0051]). 	Ohyama fails to teach the liquid crystalline composition of the cholesteric liquid crystalline selective reflection layer. Secondary reference, Ishii teaches that the liquid crystal composition may include two or more reactive groups having different polymerization conditions in the same molecule (Ishii, [0101], [0105], P-1 through P-13, [0036]) including a cationically photopolymerizable reactive group and a radically photopolymerizable group ([0036], [0105], p-1 through P-13; the Examiner notes that the oxetanyl groups may be cationically photopolymerizable and that the acryloyl groups may be radically photopolymerizable) and may include, for example, a methacryloyl group (see, Ishii, for example, [0105], P-1, P-2) and an oxetanyl group (Ishii, for example, see [0105], P-12, P-13).  	However, as Applicant persuasively argues in the remarks of 5/26/22, the prior art fails to teach each of the elements of the claimed invention (see Remarks of 5/26/22, pp. 9-11); namely the prior art fails to teach the claimed reflective properties at the polarization separation site (or film), the half-width of the transmission spectrum at the polarization separation site, and the specific liquid crystal composition as presently claimed. While the prior art teaches some of these features, as described above and in the office action of 3/1/22, the combination of each of each of the features of claim 1 would not have been readily obvious to the ordinarily skilled artisan at the time of filing of the present application. Therefore one of ordinary skill in the art at the time of the invention would not have found the presently claimed invention obvious over the available prior art.	The combination of elements as set forth in the independent claim 1 and dependent claims 3-5, 10, 11, 14, and 15 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782